DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the amendment, Applicant argued that Rossi fails to disclose a plurality of light emitting elements configured to emit light having mutually different intensities.
However, the Examiner respectfully disagrees. Rossi clearly teaches in paragraph 0314 that the light intensity produced by the light sources can be made use of more efficiently, since then, no (or only little) intensity is emitted into undesired directions (outside the desired field of view), which means that the area within the desired field of view will be illuminated by high intensity and the area outside of the desired field of view will be illuminated with little or no intensity.  In addition, paragraph 0074 teaches that the LSA can be used for adjusting relative intensities at said positions of potential light intensity maxima in the illumination pattern, and paragraph 0414 teaches that the intensity of the emitted structured light is controlled by switching on and off one or more module, which means that the intensity changes by switching on and off light sources.  Therefore, Rossi teaches a plurality of light emitting elements configured to emit light having mutually different intensities.   
	 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-7, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (US 2018/0267214) hereinafter “Rossi”.
As per claim 1, Rossi discloses an optical device comprising: 
an array light source including a plurality of light emitting elements (figs. 1, 4 and 8, array S1 of light sources) and configured to emit mutually incoherent light (paragraph 0076, the light sources may be light generators which are separate from each other (and, altogether, produce spatially incoherent light)), wherein the array light source includes the plurality of light emitting elements configured to emit light having mutually different intensities (high light intensity and low light intensity as taught in paragraph 0300; paragraphs 0314 and 0414).; and 
a lens array including a plurality of lenses (figs. 1, 4 and 8, microlens array L1) and configured to transmit light emitted from the light emitting elements (paragraphs 0049-0050), 
wherein light emitted from one light emitting element of the plurality of light emitting elements of the array light source is incident on at least two lenses of the plurality of lenses of the lens array (see figs. 1, 4 and 8; paragraph 0296). 
claim 2, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements arranged in an uneven positional relationship (fig. 6 shows that distance Q1x is different than distance Q1y). 
As per claim 3, Rossi discloses the optical device according to claim 1, wherein light emitted from the optical device includes light having different intensities (high light intensity and low light intensity as taught in paragraph 0300; paragraphs 0314 and 0414). 
As per claim 6, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements having mutually different emission areas (figs. 15-16; paragraphs 0350-0351). 
As per claim 7, Rossi discloses the optical device according to claim 3, wherein light with a first intensity obtained by superposition of light emitted from the plurality of light emitting elements (paragraph 0388, the power or light intensity of the features may be increased due to the use of multiple LSAs (when compared to illumination with a single LSA only); paragraph 0395), and light with a second intensity emitted from one light emitting element of the plurality of light emitting elements are generated (paragraphs 0085, 0202, 0205, 0207, 0395 and 0406). 
As per claim 9, Rossi discloses the optical device according to claim 1, wherein the lens array includes the plurality of lenses arranged in one of a square arrangement, a rectangular arrangement, and a hexagonal arrangement (see MLA L1 in fig. 5). 
claim 10, Rossi discloses the optical device according to claim 1, wherein each of the plurality of light emitting elements is a vertical cavity surface emitting laser (paragraph 0077). 
As per claim 11, arguments analogous to those applied for claim 1 are applicable for claim 11; in addition, Rossi discloses a detector configured to detect light emitted from the optical device and reflected by an object (paragraphs 0241-0244).
As per claim 15, arguments analogous to those applied for claims 1 and 6 are applicable for claim 15. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

8.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Hammes et al. (2013/0044187) hereinafter “Hammes”.
As per claim 5, Rossi discloses the optical device according to claim 4; however, Rossi does not explicitly disclose wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements. 
In an analogous art, Hammes discloses wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements (paragraph 0027).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the array source light of Rossi by using a selection of electrodes on the array source light, as taught by Hammes, in order to control individual emitters and solve the brightness problem (Hammes; paragraph 0027).

9.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Itabasi et al. (US 2020/0185443) hereinafter “Itabasi”.
As per claim 8, Rossi discloses the optical device according to claim 7, wherein when the plurality of light emitting elements configured to emit light with the first intensity are arranged at an interval Δx (fig. 1, Q1); 
However, Rossi does not explicitly disclose that Δx satisfies an expression as follows in at least one of a direction parallel to a lens arrangement axis of the lens array and a direction perpendicular to the lens arrangement axis, 
Δx = L tan θ = L tan (                         
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ) = L                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     
where λ is an oscillation wavelength, t is a lens pitch of the lens array, and L is a light projection distance. 
From fig. 1 of Rossi, and in the case the light source illuminates couple microlenses, we will have P1 = Q1 = Δx = D1 tan ((opening angle/2) = θ)
In the same field of endeavor, Itabasi discloses in paragraph 0062 relationship between diffraction angle θ, pitch of microlens P and wavelength of incident light λ in the equation of  P.sin θ = m.λ
                        
                            θ
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                      
Hence Q1 = Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     which is equal to D1                         
                            
                                
                                    (
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        m
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
In the case diffraction order m=1 the equation becomes 
Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     = D1                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
Rossi and Itabasi are in the same field of endeavor, and both discloses all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.
10.	Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Meir et al. (2015/0341619) hereinafter “Meir”.
As per claim 12, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose wherein the detector includes: a plurality of imagers, and wherein the detection device uses image information captured by each of the imagers, and parallax information on the plurality of imagers to acquire three-dimensional information on the object.
In an analogous art, Meir discloses a detector includes: a plurality of imagers (fig. 1; paragraphs 0085 and 0104), and wherein the detection device uses image information 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi by using more than one imager, as taught by Meir, to allow the system to constructing a three-dimensional reconstruction of the scene (Meir; paragraph 0104).
 As per claim 13, Rossi discloses wherein a lens arrangement axis along which the plurality of lenses are arranged in the lens array is non-parallel to a pixel arrangement direction of an image sensor of each of the imagers (fig. 27A; paragraphs 0420-0422). 
As per claim 14, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose an electronic apparatus comprising: circuitry configured to receive information from said detection device to make a determination based on the information; and a controller configured to control an electrical signal based on the determination by the circuitry.
In an analogous art, Meir discloses an electronic apparatus comprising: circuitry configured to receive information from said detection device to make a determination based on the information (fig. 1, computer 20; paragraph 0138, computer system 20 can 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi in view of Meir, in order to control the operation modes of the imaging devices and have sufficient brightness level.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482